SHIRLEY S. ABRAHAMSON, C.J.
¶ 29. {concurring in part, dissenting in part). I concur with the majority's conclusion that Attorney Martin engaged in two counts of professional misconduct and its determination that Attorney Martin should be required to pay the full costs of this disciplinary proceeding. I dissent, however, from the majority's decision that a public reprimand is the appropriate level of discipline in this case. Given the serious nature of Attorney Martin's misconduct and the fact that he has previously received a consensual private reprimand, I would impose a more stringent sanction for his misconduct in this matter.